PER CURIAM.
Defendant Curtis Lovett Raines appeals his conviction for burglary with an assault. We conclude, first, that there was suffi*48cient evidence to support the conviction of defendant of that offense. See Hernandez v. State, 569 So.2d 938 (Fla. 3d DCA 1990); McKnight v. State, 564 So.2d 159 (Fla. 3d DCA 1990). Second, it was permissible for the trial court to charge the jury on the instant offense, as it was a lesser included offense of the main charge, burglary with an assault or battery with a handgun. See State v. Johnson, 601 So.2d 219 (Fla. May 28, 1992) (State entitled to instruction on necessarily and permissive lesser included offenses providing the evidence supports the charges).
Affirmed.